Name: Commission Regulation (EEC) No 636/89 of 13 March 1989 introducing a new countervailing charge on fresh lemons originating in Spain (except the Canary Islands), and repealing Regulation (EEC) No 590/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/20 Official Journal of the European Communities 14. 3 . 89 COMMISSION REGULATION (EEC) No 636/89 of 13 March 1989 introducing a new countervailing charge on fresh lemons originating in Spain (except the Canary Islands), and repealing Regulation (EEC) No 590/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the entry price thus calculated for fresh lemons originating in Spain (except the Canary Islands) results in the fixing of a higher countervailing charge than that laid down by Commission Regulation (EEC) No 590/89 of 7 March 1989 introducing a countervailing charge on fresh lemon originating in Spain (except the Canary Islands) (*) ;Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, a new countervailing charge should be fixed and Regulation (EEC) No 590/89 should be repealed ; Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion (EEC) No 1636/87 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas Commission Regulation (EEC) No 1386/88 of 20 May 1988 fixing for the 1988/89 marketing year the reference prices for fresh lemons (3) fixed the reference price for products of class I at ECU 47,15 per 100 kilo ­ grams net for the period from November 1988 until April 1989 ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portual, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession : Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are avalable less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 21 18/74 (4), as last amended by Whereas Article 140 ( 1 ) provides for a 8 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fourth year after accession, (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No I- 198, 26. 7. 1988, p. 1 . (3) OJ No L 128, 21 . 5 . 1988, p. 21 . ft OT No L 220. 10 . 8 . 1974. D . 20 . (0 OJ No L 368 , 31 . 12. 1985, p. 1 . ( «) OJ No L 64, 8 . 3 . 1989, p. 8 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (8) OJ No L 153, 13 . 6. 1987, p. 1 . 14. 3. 89 Official Journal of the European Communities No L 70/21 HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 2,07 per 100 kilograms net is applied to fresh lemons (CN code ex 0805 30 10) originating in Spain (except the Canary Islands). Article 2 This Regulation shall enter into force on 14 March 1989. Commission Regulation (EEC) No 590/89 is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1989. For the Commission Ray MAC SHARRY Member of the Commission